Exhibit 10.7
 
 
FOURTH AMENDMENT
TO
CREDIT AGREEMENT
Dated as of August 6, 2008
among
ENCORE WIRE CORPORATION,
as the Borrower
BANK OF AMERICA, N.A.,
as Administrative Agent and a Lender,
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agent and a Lender
and
The Other Lenders Party Thereto
 
 
BANK OF AMERICA, N.A.,
as Sole Lead Arranger and Sole Book Manager

 



--------------------------------------------------------------------------------



 



FOURTH AMENDMENT TO CREDIT AGREEMENT
     THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Fourth Amendment”), dated
as of August 6, 2008, is entered into among ENCORE WIRE CORPORATION, a Delaware
corporation (the “Borrower”), BANK OF AMERICA, N.A. (“Bank of America”) and
WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”), in their individual
capacities as “Lenders” (as such term is defined herein), and BANK OF AMERICA,
N.A., as Administrative Agent.
BACKGROUND
     A. The Borrower, the Lenders and the Administrative Agent are parties to
that certain Credit Agreement, dated as of August 27, 2004, as amended by that
certain First Amendment to Credit Agreement, dated as of May 16, 2006, that
certain Second Amendment to Credit Agreement, dated as of August 31, 2006, and
that certain Third Amendment to Credit Agreement, dated as of June 29, 2007
(said Credit Agreement, as amended, the “Credit Agreement”). The terms defined
in the Credit Agreement and not otherwise defined herein shall be used herein as
defined in the Credit Agreement.
     B. The Borrower has requested certain amendments to the Credit Agreement.
     C. The Lenders and the Administrative Agent hereby agree to amend the
Credit Agreement, subject to the terms and conditions set forth herein.
     NOW, THEREFORE, in consideration of the covenants, conditions and
agreements hereafter set forth, and for other good and valuable consideration,
the receipt and adequacy of which are all hereby acknowledged, the Borrower, the
Lenders and the Administrative Agent covenant and agree as follows:
     1. AMENDMENTS.
     (a) The definition of “Aggregate Commitments” set forth at 1.6 of the
Credit Agreement is hereby amended to read as follows:
     “Aggregate Commitments” means the Commitments of all the Lenders. As of the
Fourth Amendment Effective Date, the Aggregate Commitments are $150,000,000.
     (b) The definition of “Accordion Amount” set forth in Article I of the
Credit Agreement is hereby amended to read as follows:
     “Accordion Amount” means $50,000,000.
     (c) The definition of “Applicable Margin” set forth at 1.8 of the Credit
Agreement is hereby amended to read as follows:
     “Applicable Margin” means the following percentages per annum, based upon
the Leverage Ratio:

 



--------------------------------------------------------------------------------



 



                                              APPLICABLE   APPLICABLE          
      MARGIN FOR   MARGIN FOR                 BASE RATE   EURODOLLAR  
COMMITMENT LEVEL   LEVERAGE RATIO   LOANS   RATE LOANS   FEE   1    
Less than or equal to 1.50 to 1.00
    0 %     1.000 %     0.200 %   2    
Greater than 1.50 to 1.00 and less than or equal to 2.25 to 1.00
    0 %     1.250 %     0.250 %   3    
Greater than 2.25 to 1.00 and less than or equal to 3.00 to 1.00
    0 %     1.500 %     0.250 %   4    
Greater than 3.00 to 1.00
    0.250 %     1.750 %     0.375 %

     The Applicable Margin shall be measured and determined according to the
quarterly consolidated financial statements delivered to Agent under paragraph
7.6. Any adjustment in the Applicable Margin after the Effective Date shall be
deemed effective as of the date the financial statements referred to in the
immediately preceding sentence are due. The Applicable Margin in effect from the
Fourth Amendment Effective Date until the first day following the receipt by the
Agent of the quarterly consolidated financial statements referred to above for
the quarter ending June 30, 2008 shall be determined based upon Pricing Level 1.
     If, as a result of a restatement of or other adjustments to the financial
statements to Agent under paragraph 7.6, Agent determines that (a) the Leverage
Ratio as calculated by Borrower as of any applicable date was inaccurate and
(b) a proper calculation of the Leverage Ratio would have resulted in different
pricing for any period, then (i) if the proper calculation of the Leverage Ratio
would have resulted in a higher pricing for such period, Borrower shall
automatically and retroactively be obligated to pay to Agent (for the account of
Lenders), promptly on demand by Agent, an amount equal to the excess of the
amount of interest and fees that should have been paid for such period over the
amount of interest and fees actually paid for such period, and (ii) if the
proper calculation of the Leverage Ratio would have resulted in lower pricing
for such period, Lenders shall have no obligation to repay any interest or fees
to Borrower; provided that if, as a result of any restatement or other event a
proper calculation of the Leverage Ratio would have resulted in higher pricing
for one or more periods and lower pricing for one or more periods (due to the
shifting of income or expenses from one period to another period or any similar
reason), then the amount payable by Borrower pursuant to clause (i) above shall
be based upon the excess, if any, of the total amount of interest and fees that
should have been paid for all applicable periods over the total amount of
interest and fees actually paid for all such periods. This paragraph shall not
limit the rights of Lenders under paragraph 3.1.1(c) or other provisions of this

 



--------------------------------------------------------------------------------



 



Agreement. The obligation of Borrower under this paragraph shall survive
termination of the Commitments and repayment of all other Obligations hereunder.
     (d) The definition of “Contract Term” set forth at 1.29 of the Credit
Agreement is hereby amended to read as follows:
     “Contract Term” means the period beginning on the Effective Date and
continuing through August 6, 2013.
     (e) Article I of the Credit Agreement is hereby amended by adding the
defined term “Fourth Amendment Effective Date” thereto in proper alphabetical
order to read as follows:
     “Fourth Amendment Effective Date” means August 6, 2008.
     (f) Paragraph 7.21(a) of the Credit Agreement is hereby amended to read as
follows:
     (a) Borrower agrees that the following financial covenants must be
maintained as set forth herein. Borrower’s compliance shall be measured as of
the end of each Fiscal Quarter, unless the context provides otherwise.

  1.   Fixed Charge Ratio. Fixed Charge Ratio shall not at any time be less than
2.00 to 1.00.     2.   Leverage Ratio. Leverage Ratio shall not at any time be
more than 3.50 to 1.00.     3.   Leverage Ratio. Leverage Ratio for more than
two consecutive Fiscal Quarters shall not exceed 3.00 to 1.00.     4.   Capital
Expenditures. Capital Expenditures shall not exceed $30,000,000 during any
fiscal year.

     (g) Paragraph 7.26 of the Credit Agreement is hereby amended to read as
follows:
     7.26 Limitation on Indebtedness. Neither Borrower nor any Guarantor will be
obligated, directly or indirectly, for borrowed money or otherwise under any
promissory note, bond, indenture or similar instrument, other than (a) in favor
of Agent and the Lenders hereunder, (b) trade indebtedness incurred in the
normal and ordinary course of Borrower’s or such Guarantor’s business and not
more than ninety (90) days past due, (c)(i) indebtedness of Borrower or any
Guarantor under capitalized leases and (ii) purchase money indebtedness in
connection with the purchase of equipment, provided that the aggregate
outstanding amount of indebtedness in respect of such capitalized leases and
purchase money indebtedness does not exceed $15,000,000 at any time, (d) the
Private Placement Debt, so long as there is no Default or Event of Default
immediately before and, on a pro forma basis, after incurrence of such
indebtedness, (f) obligations (contingent or otherwise) of the Borrower or any
Subsidiary existing or arising under any Swap Contract with any Lender or any
Affiliate of any Lender, provided that (i) such obligations are (or were)
entered into by such Person in the ordinary course of business for the purpose
of directly mitigating risks associated with liabilities,

 



--------------------------------------------------------------------------------



 



commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a “market view;” and (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party, and (g) unsecured indebtedness not otherwise permitted
pursuant to clauses (a) through (f) above, not to exceed $5,000,000 in aggregate
principal amount at any time outstanding;
     (h) Paragraph 7.30 of the Credit Agreement is hereby amended to read as
follows:
     7.30 Dividends, Distributions, Redemptions. Borrower will not (i) declare,
pay or issue any dividends or other distributions in respect of its equity
interests, (ii) distribute, reserve, secure or otherwise commit distributions in
respect of its equity interests or (iii) make any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination in respect of its equity interests; provided, however, that if no
Default or Event of Default exists or will result therefrom and there is
compliance with the financial covenants in Paragraph 7.21(a) on a pro forma
basis after giving effect thereto, Borrower may (x) repurchase shares of
Borrower to be held as treasury shares for an aggregate amount during any fiscal
year not to exceed $15,000,000 and (y) pay dividends to its shareholders.
     2. REPRESENTATIONS AND WARRANTIES TRUE; NO EVENT OF DEFAULT. By its
execution and delivery hereof, the Borrower represents and warrants that, as of
the date hereof and after giving effect to this Fourth Amendment:
     (a) the representations and warranties contained in the Credit Agreement
and the other Loan Documents are true and correct on and as of the date hereof
as made on and as of such date, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct as of such earlier date, and except to the extent such
representations and warranties have been supplemented pursuant to paragraph 7.12
of the Credit Agreement;
     (b) no event has occurred and is continuing which constitutes a Default or
an Event of Default;
     (c) (i) the Borrower has full power and authority to execute and deliver
this Fourth Amendment, (ii) this Fourth Amendment has been duly executed and
delivered by the Borrower, and (iii) this Fourth Amendment and the Credit
Agreement, as amended hereby, constitute the legal, valid and binding
obligations of the Borrower, enforceable in accordance with their respective
terms, except as enforceability may be limited by applicable Debtor Relief Laws
and by general principles of equity (regardless of whether enforcement is sought
in a proceeding in equity or at law) and except as rights to indemnity may be
limited by federal or state securities laws;
     (d) neither the execution, delivery and performance of this Fourth
Amendment or the Credit Agreement, as amended hereby, nor the consummation of
any transactions contemplated herein or therein, will conflict with (i) the
certificate or articles of incorporation or the applicable constituent documents
or bylaws of the Borrower or the Guarantor, (ii) any Law

 



--------------------------------------------------------------------------------



 



applicable to the Borrower or the Guarantor or (iii) any indenture, agreement or
other instrument to which the Borrower, the Guarantor or any of their respective
properties are subject; and
     (e) no authorization, approval, consent, or other action by, notice to, or
filing with, any Governmental Authority or other Person not previously obtained
is required for (i) the execution, delivery or performance by the Borrower of
this Fourth Amendment or (ii) the acknowledgement by the Guarantor of this
Fourth Amendment.
     3. CONDITIONS TO EFFECTIVENESS. This Fourth Amendment shall be effective
immediately upon satisfaction or completion of the following:
     (a) the Administrative Agent shall have received counterparts of this
Fourth Amendment executed by each Lender;
     (b) the Administrative Agent shall have received counterparts of this
Fourth Amendment executed by the Borrower and acknowledged by the Guarantor;
     (c) the Administrative Agent shall have received a certified resolution of
the Board of Directors of the Borrower authorizing the execution, delivery and
performance of this Fourth Amendment;
     (d) the Administrative Agent shall have received an opinion of the
Borrower’s counsel, in form and substance satisfactory to the Administrative
Agent and its counsel, with respect to the matters set forth in clauses (c),
(d) and (e) of Section 2 of this Fourth Amendment and with respect to such other
matters as the Administrative Agent and its counsel shall reasonably request;
     (e) the Administrative Agent shall have received in immediately available
funds for the account of each Lender a fee in an amount equal to the product of
(A) $125,000.00 and (B) the amount of such Lender’s Commitment, as reduced by
this Fourth Amendment, divided by the Aggregate Commitments; and
     (f) the Administrative Agent shall have received, in form and substance
satisfactory to the Administrative Agent and its counsel, such other documents,
certificates and instruments as the Administrative Agent shall require.
     4. REFERENCE TO THE CREDIT AGREEMENT.
     (a) Upon the effectiveness of this Fourth Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, or words of like import shall
mean and be a reference to the Credit Agreement, as affected and amended hereby.
     (b) The Credit Agreement, as amended by the amendments referred to above,
shall remain in full force and effect and is hereby ratified and confirmed.
     5. COSTS, EXPENSES AND TAXES. The Borrower agrees to pay on demand all
costs and expenses of the Administrative Agent in connection with the
preparation, reproduction, execution and delivery of this Fourth Amendment and
the other instruments and documents to be delivered hereunder (including the
reasonable fees and out-of-pocket expenses of counsel for the Administrative
Agent with respect thereto).

 



--------------------------------------------------------------------------------



 



     6. GUARANTOR’S ACKNOWLEDGMENT. By signing below, the Guarantor
(a) acknowledges, consents and agrees to the execution, delivery and performance
by the Borrower of this Fourth Amendment, (b) acknowledges and agrees that its
obligations in respect of its Guaranty (i) are not released, diminished, waived,
modified, impaired or affected in any manner by this Fourth Amendment or any of
the provisions contemplated herein, and (ii) includes all Obligations as assumed
by the Borrower, (c) ratifies and confirms its obligations under its Guaranty,
and (d) acknowledges and agrees that it has no claims or offsets against, or
defenses or counterclaims to, its Guaranty.
     7. EXECUTION IN COUNTERPARTS. This Fourth Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which when taken together shall constitute but one and the same
instrument. For purposes of this Fourth Amendment, a counterpart hereof (or
signature page thereto) signed and transmitted by any Person party hereto to the
Administrative Agent (or its counsel) by facsimile machine, telecopier or
electronic mail is to be treated as an original. The signature of such Person
thereon, for purposes hereof, is to be considered as an original signature, and
the counterpart (or signature page thereto) so transmitted is to be considered
to have the same binding effect as an original signature on an original
document.
     8. GOVERNING LAW; BINDING EFFECT. This Fourth Amendment shall be governed
by and construed in accordance with the laws of the State of Texas, provided
that the Administrative Agent and each Lender shall retain all rights arising
under federal law, and shall be binding upon the parties hereto and their
respective successors and assigns.
     9. HEADINGS. Section headings in this Fourth Amendment are included herein
for convenience of reference only and shall not constitute a part of this Fourth
Amendment for any other purpose.
     10. ENTIRE AGREEMENT. THE CREDIT AGREEMENT, AS AMENDED BY THIS FOURTH
AMENDMENT, AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.
REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Fourth Amendment is executed as of the date first
set forth above.

                  BORROWER:    
 
                ENCORE WIRE CORPORATION    
 
           
 
  By:
Name:   /s/ Frank J. Bilban
 
Frank J. Bilban    
 
  Title:   Vice President &
Chief Financial Officer    

 



--------------------------------------------------------------------------------



 



                  ADMINISTRATIVE AGENT:    
 
                BANK OF AMERICA, N.A.    
 
           
 
  By:
Name:   /s/ Suzanne M. Paul
 
Suzanne M. Paul    
 
  Title:   Vice President    
 
                BANK OF AMERICA, N.A., as a Lender    
Commitment: $90,000,000
           
 
           
 
  By:
Name:   /s/ Allison W. Connally
 
Allison W. Connally    
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



                  WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender    
 
           
Commitment: $60,000,000
           
 
  By:
Name:   /s/ Douglas I. Sako
 
Douglas I. Sako    
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGED AND AGREED:
EWC AVIATION CORP.
By:     /s/ Frank J. Bilban               
Name: Frank J. Bilban
Title: Vice President & Chief Financial Officer

 